DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 6/29/2021 and 7/23/2021 have been received and entered.
Claims 1-28 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
Applicants’ remark has been considered but they are not persuasive because applicant referred back to the specification with a details technical operation is not solving the problem according to the patent rule that although the claims are read in light of the specification, limitations from the specification are not imported into the claims (In re Van Geuns, 988 F. 2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)). Further , there is no concrete tangible result, the term “analyze the received collected data using a trained neural network to monitor a plurality of condition relating to the industrial heating process” in claim 1, and “ analyze the received collected data using a trained neural network to monitor a plurality of conditions relating to the industrial heating process, wherein the trained neural network is at least one of a probabilistic neural network, a time delay neural network, or a convolution neural network” in claims 13 and 23 are not a concrete tangle result forward to a real world to recognize on what is the result occur in the system  because a trained neural network is only a tool to be used, there is no technical performance operation on how the trained neural network analyze the collected data to monitor a plurality of conditions to recognize of a plurality of conditions relating to the industrial heating 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claimed invention is unclear and not defined. The feature of the claimed invention must directed to the present application of the claimed invention on where a plurality of conditions being determined and how a plurality of conditions being defined to monitor in the system. The claimed invention is unclear and vague. It is noted that applicant referred back to the specification with a details technical operation is not solving the problem according to the patent rule that although the claims are read in light of the specification, limitations from the specification are not imported into the claims (In re Van Geuns, 988 F. 2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)).
With respect to claims 13 and 23, the claims are rejected by similar reasons indicated in the rejection of the claim 1 above.
Dependent claims 2-12, 14-22 and 24-28 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The present claimed invention as recited in claims 1, 13 and 23 are not provide a concrete tangible result, the term “analyze the received collected data using a trained neural network to monitor a plurality of condition relating to the industrial heating process” in claim 1, and “ analyze the received collected data using a trained neural network to monitor a plurality of conditions relating to the industrial heating process, wherein the trained neural network is at least one of a probabilistic neural network, a time delay neural network, or a convolution neural network” in claims 13 and 23 are not a concrete tangle result forward to a real world to recognize on what is the result occur in the system  because a trained neural network is only a tool to be used, there is no technical performance operation on how the trained neural network analyze the collected data to monitor a plurality of conditions to recognize of a plurality of conditions relating to the industrial heating process. Without these clarification in significantly more in performance operation, the claimed invention is inoperative and not useful to provide a concrete tangible result for a practical application. 
Applicant is remind that a novel or nonobviousness way of analyzing data would not normally render patent-eligible to a claim. This is so because a finding of novelty or nonobviousness does not necessarily lead to the conclusion that subject matter is patent eligible. “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the 35 U.S.C. 101 inquiry” Ass’n for Molecular Pathology v. Myriad Genetis, Inc., 569 U.S. 576, 591 (2013). For the reasons above, the claims 1, 13 and 23 are not patent eligible.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of copending Application No. 16/226561 in view of US 20180284735 for relating smart heating system used to provide heat in manufacturing process using trained neural network wherein the at least one component involved in the industrial heating process is a cooktop, a stove, a toaster, an oven, a grill, a burner (pars 0814 associated with pars 2040-2041 and 2046 associated with 2124) in heating process. The claims are not patentably distinct from each other because they merely difference sets of the claims between the present application and the co-pending application in view of Cella et al (US 20180284735), are not seen to involve an inventive step. An industrial heating process in the present application is commonly known in ordinary skill and customary meanings in the art with technical in production process for a chemical or pharmaceutical as discussed by Cella et a t (US 20180284735) to modify for the co-pending application to describe the claimed invention of the present application. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cella et al (US 20190146475).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRYAN BUI/               Primary Examiner, Art Unit 2865